Attachment to Notice of Allowance
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Applicant’s amendment and response of 2/8/2021 are acknowledged. Claims 30-36 have been amended. 
Status of Claims
3.      Claims 30-36 are pending in this application. Claims 30-36 have been amended. 
Claims 1-29 have been canceled by 4/09/2019 amendment.

Information Disclosure Statement
4.     Applicant’s Information Disclosure Statement of 2/8/2021 is  acknowledged. The references have been considered by the examiner. Initialed copy is enclosed.

Claim Objection Withdrawn
5.	Objection to claims 31-36 is withdrawn in view of applicant’s amendment and response of 2/8/2021.

Claim Rejection Withdrawn
Double Patenting
6.    Rejection of claims 30, 31, 34 and 35 on the ground of non-statutory double patenting as being un-patentable over claims 7-11 of U.S. Patent No. 10500263 is withdrawn in view of applicant’s amendment and response of 2/8/2021.

Claim Rejections - 35 USC § 103
7.      Rejection of claims 30-36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porro, Massimo [US Patent 4,711, 779] and Porro et al. [US Patent 5,153, 312] in view of Porro, Massimo [EP 1, 501, 542] is withdrawn in view of applicant’s amendment and response of 2/8/2021.


Allowable Subject Matter
7.      Claims 30-36 are allowed. The claims are renumbered 1-7 respectively. 
The following is an examiner’s statement of reasons for allowance.
The claims are drawn to a conjugation process for preparing the antigenic multivalent molecular construct consisting of a basic unit comprising a helper-T dependent carrier protein covalently bound to a minimum of three carbohydrate structures which are capsular poly saccharides of different serological specificity by a Haemophilus influenzae, Pneumonococcal surface proteins, Pneumonoccal toxin and derivatives thereof including tetanus toxoid derivatized by an adipic acid dihydrazide spacer characterized in that at least one mole or fraction thereof of protein carrier carries at least one mole or fraction thereof of each of the at least three different type-specific carbohydrate antigens in a physiologically acceptable vehicle, optionally together with an adjuvant or pharmaceutically acceptable excipients, said conjugation process comprising the following steps:
a)    chemical activation of the at least three antigenically different carbohydrate structures to mono-functionality or poly-functionality by O-de-hydrogen uncoupling via oxidation and reductive amination forming imine reduced bonds with an alkyl diamine spacer, then derivatized to active esters of said carbohydrate structure;
b)    simultaneous coupling, or a step-by-step coupling, of the at least three ester-derivative carbohydrate structures to the amino groups of the poly-functional carrier protein through the formation of amide bonds; wherein at least one mole or fraction thereof of protein carrier is reacted with at least one mole or fraction thereof of each of the at least three different type-specific carbohydrate antigens. 
     The closest prior art Porro, Massimo [US Patent 4,711, 779] and Porro et al. [US Patent 5,153, 312] in view of Porro, Massimo [EP 1, 501, 542] ( art of record) fail to anticipate or make obvious  the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHATOL SHAHNAN -SHAH/
Examiner, Art Unit 1645
May 24, 2021



/JANA A HINES/Primary Examiner, Art Unit 1645